Simmons, C. J.
The rules of the superior court being applicable in city courts established under the act of October 19, 1891, which was amended by the act of December 23,1892, it was error, upon the trial of a misdemeanor in the city court of Carroll. county, for the presiding judge to refuse to allow counsel for the accused one hour in which to argue the case to the jury, such counsel having fully complied with the requirements of rule six in asking for the additional time desired.

Judgment reversed.